Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 1 of 21 PageID #:4626




                                 STATE OF NEW YORK
                          DEPARTMENT OF FINANCIAL SERVICES
                                BANKING DEPARTMENT

                 AGREEMENT ON MORTGAGE SERVICING PRACTICES


            WHEREAS Ocwen Financial Corporation, the parent company ofOcwen Loan
                LLC (collectively "Ocwen"), a mortgage servicer regulated by the New York
     State Banking Department (the "Department") and headquartered at 2002 Summit
     Boulevard, 61h Floor, Atlanta, Georgia 30319, requested that the Department grant
     approval tbr it to acquire Litton Loan Servicing LP ("Litton''), a mortgage loan servicer
              in the business of servicing mortgage loans in New York State and
     headquartered at 4828 Loop Central Drive, Houston, TX 77081 and a subsidiary of
     Goldman Sa~.:hs Bank USA ("GSB") headquartered at 200 West Street, New York, New
     York 10282 (the "Acquisition"); and

              WHEREAS, the Department seeks to ensure that the post-acquisition entity,
      which would become the twelfth largest mortgage loan servicer in the United States, has
      sufficient capacity to properly board and manage a significant portfolio of stressed loans,
      including the ability to eftectively manage the increased volume and comply with HAMP
      requirements, intemalloss mitigation policies and procedures and laws and regulations
                  mortgage loan servicing and foreclosure activities; and

               WHEREAS, the Department further has consumer protection concems relating to
                 highlighted in the media that have been prevalent in the mortgage servicing
      industry generally, including but not limited to, the practice of "Robo-signing," referring
      t(l affidavits in foreclosure proceedings that falsely attest that the signer has personal
                    of the thcts presented therein and/or were not notarized in accordance with
      stat~:•     weak internal controls and oversight that may have compromised the accuracy
      of foreclosure documents; unfair and improper practices in connection with loss
      mitigation, including improper denials of loan moditications; and imposition of improper
      tees by servicers, among others; and

              WHEREAS, the Superintendent ofFinancial Services and of Banks has
      conditioned the issuance of a "No Objection" letter on the Acquisition upon Ocwen 's
      commitment to adhere, and in the case of any portfolio serviced by a different Ocwen
      subsidmry or atliliate, to cause to adhere to this Agreement on Mortgage Servicing
      Practices (the "Servicing Practices"), together with Litton's commitment to adhere to the
                 Practices, and GSB's commitment to adhere to the Servicing Practices in the
      event it reenters the mortgage servicing business following its sale of Litton; and

              WHEREAS, Ocwen and Litton wish to be leaders in the mortgage servicing
      industry by adhering to, and causing to be adhered to, the Servicing Practices which they
      believe are in the best interest ofhomeowners and investors, and GSB also wishes to be a
      leader by committing to adhere to the Servicing Practices in the event it should retum to
      the mortgage servicing business; and
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 2 of 21 PageID #:4627




             WHEREAS, to provide further assurance to the Department that the interests of
     borrowers whose mortgage loans are currently serviced by Litton will be adequately
     protected if the Acquisition proceeds, Goldman Sachs Group, Inc. ('"GS") has separately
     committed tor itself and its subsidiaries to forgive 25% of the unpaid principal balance on
     certain delinquent first lien residential mortgage loans owned by GS or a subsidiary of
          totaling approximately $13 million in forgiveness.

             NOW THEREFORE, Ocwen and Litton agree to adhere to the following
                Practices and GSB agrees that, if it reenters the mortgage loan servicing
               it will adhere to the Servicing Practices (each ofOcwen, Litton and GSB, if it
     reenters the mortgage loan servicing business, is hereinafter referred to as "Servicer''):


                               MORTGAGE SERV1<;::'ING PRACTICES

      Document Execution and Accuracy o(Docwnentation

     l. Servicer shall ensure that aftidavits and sworn statements submitted in foreclosure
                   are executed by individuals with actual personal knowledge of the matters set
     fbrth therein based upon the individuals' personal review of borrowers' loan tlles and
     other mformation relating to borrowers' loans.

      2. Servicer shall ensure that any information set forth in an affidavit or sworn statement
               a borrower's   def~mlt   and the right to foreclose is accurate, complete and reliable.

      3. Servicer shall ensure that notarized documents are signed by the atliant in the actual
      presence of a notary.

      4. Servicer shall not provide incentives to employees or third parties based upon the
      number of documents executed or the speed at which documents are executed.

      5. Servker shall withdraw any pending foreclosure action in which filed a!Tidavits are
      not accurate, complete, and reliable, and/or were not notarized in accordance with
                 law. In any subsequent foreclosure action concerning the same mortgage,
      Servicer :>hall ensure that all affidavits are accurate, complete, reliable, and notarized in
      accordance with applicable law.

         Servicer shall implement policies and procedures to ensure that borrowers' account
      inl(mnation is accurate and complete, and shall promptly remediate any inaccuracies in
      borrowers' account int(Hmation. Servicer shall annually cause to be conducted an
      independent review of its systems, policies and procedures to ensure that they are
      su!Ticient to ensure that borrower's account information is accurate and complete.



        Serv icer shall implement processes to ensure that, in any foreclosure action Servicer
      commences. or in any foreclosure action commenced by another entity on a mortgage


                                                      2
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 3 of 21 PageID #:4628




     Servi...:er services. the foreclosing entity has a documented enforceable interest in the
                    note and mortgage under applicable law, or otherwise possesses the legal
            to foreclose.

     X. In each summons and complaint to commence a foreclosure action on a mortgage
     Servi...:cr services, Servicer shall include or cause a third party to include an affirmative
                  that at the time the proceeding is conunenced, the foreclosing entity is the
     owner and holder of the subject mortgage and note, possesses a security interest or other
     inten:st entitling it to foreclose on the subject mortgage and note, or has been delegated
     the authority to institute a foreclosure action by such owner and holder, or party
                   the legal right to foreclose. In addition, Servicer shall plead or cause a third
             to plead in such complaints that the originals of the subject mortgage and note are in
     the tbreclosing entity's possession and control or that of the custodian, or in the
     alternative that all the requirements of Paragraph 10 below have been met, and that such
                    entity is otherwise entitled to enforce the subject mortgage and note pursuant


               a borrower's request, Servicer shall provide to the borrower the name of the
            that holds the borrower's note and contact information lbr such entity.

     10. If the original note or any interim assignment or allonge is lost or otherwise
                    Servicer shall comply with applicable law in any attempt to establish
     \,mnership of the note and the right to enforcement. Servicer shall ensure good faith
     eft(n·ts to obtain or locate a note lost while in the possession of Servicer or Servicer's


      II S"'rviccr shall not intentionally destroy or dispose of original notes that are still in
      f(m.:e.

      !2. In the event that any borrower is found to have been wrongfully t<.1reclosed, Servicer
      :>hall ensure that the borrower's equity in the property is returned if the property has not
      been sold to a third party, or if sold to a third party, adequately compensate the borrower
      t()r the wrongh1l foreclosure.




          Scrvicer shall conduct regular audits of a statistically valid sample of documents
               by stall and agents in furtherance of foreclosure and bankruptcy proceedings to
      ensure that th"' documents and their preparation comply with the loan instruments,
                 law and these Servicing Practices. The audit reviews shall also verify the
      accuracy of each factual allegation in each affidavit or sworn statement, account
      summary. ownership certification, loss mitigation atlidavit, adverse action notice and
      other pleadings. tilings or documents, by reviewing the underlying
      documcntation/int<.mnation. Servicer shall take appropriate remedial steps if any
      deficiencies arc identified, including remediation in individual cases, revision of
                   retraining, and disciplinary action.



                                                     3
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 4 of 21 PageID #:4629




     14. Scrviccr shall adopt policies and procedures to oversee and manage i()reclosure
            law tirrns, foreclosure trustees, and other agents, independent contractors, entities
     and third parties (including subsidiaries and at1iliates) that provide foreclosure or
     bankruptcy processing services ('"Third-Party Providers"), including:

                 compliance with the Administrative Order of the Chief Administrative Judge
           Courts of New York dated March 2, 2011, A0/431/ ll, setting t<.)rth the torm and
     elf the
     requirements tor an aftirmation by plaintiff's counsel in residential mortgage toreclosure
     actiOns:

         Pcrt(mning due diligence of Third-Party Providers' qualifications, expertise, capacity,
                   information systems, quality assurance plans, financial viability, and
                   with licensing requirements and rules and regulations (including prohibitions
     on fee splitting);

        Amending agreements or engagement letters with Third-Party Providers to require
     them to comply with their contractual obligations to Servicer, Servicer's policies and
                the loan instruments, these Servicing Practices, and New York laws and


        Conducting regular reviews of a sample of the toreclosure and bankruptcy documents
              by each toreclosure firm, law firm, toreclosure trustee and other Third-Party
     Providers it uses to ensure compliance, and taking appropriate remedial steps if any
              are identified through this review or otherwise, including terminating its
                  with the finn or trustee;

         Tracking any instance where an adversary requests the imposition of sanctions against
     a law finn, foreclosure firm, trustee or other Third-Party Provider, or where a court
              such sanctions, and taking appropriate action, including termination of its
     relationship >vvith any Third-Party Provider that has been sanctioned by a court;

     (f) Adopting standards for documentation ofThird-Party Providers' tees and charges;

     (g) Adopting policies and procedures for reviewing customer complaints about Third­
           Providers;

                  that all Third-Party Providers are provided reliable contact information t<.H
     Servicer employees who possess intormation relevant to the services provided by the
     Third-Party Providers; and

     ( i) Conducting a risk assessment of Third-Party Providers to ensure that such Providers
             protect confidential borrower information as required by Section 50l(b) of the
     Gramm-Leach-Biiley Act.




                                                    4
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 5 of 21 PageID #:4630




     15. Adequate Staff. Serviccr shall develop and implement a program to maintain
     sutfieient staff in place who are adequately trained to: ( 1) provide information to
     bonowers or bonowers' representatives; (2) process requests for loss mitigation
                   including loan moditlcation applications; (3) evaluate requests tor non­
     !iJredosure options; ( 4) manage foreclosure documentation process, including execution
     of relevant foreclosure documents; ( 5) handle escalated cases; (6) tacilitate resolution of
     bomnver complaints; and (7) manage collections. Factors that shall be considered in
     determining the adequacy of staffing, include without limitation:

            Size of loan portfolio;

                        of delinquent loans;

            Percentage of loan modification or other loss mitigation requests;

            Number of pending foreclosure actions;

            Knowledge and experience level of existing staff;

     ( t)   Loan to employee ratio; and

            Compliance and internal audit results, including reviews of document management


     16. Servicer shnll provide a report within 90 days of the adoption of these Servicing
     Practice:> or othervvise upon reasonable request of the Department identifying the number
        full time equivalent employees assigned to loss mitigation alternatives, and escalation
     and the case load of each individuaL



      17. Scrvicer shall ensure that employees and managers engaged in mortgage loan
                 collection, loss mitigation, toreclosure prevention and toreclosure processing
      and;or proceedings participate in a compliance training program. The training program
      shall address, at a minimum:

      (a)  St.ate and federal laws and regulations governing mortgage loan servicing, including
               relating to the handling of specific classes of delinquent bonowcrs (Serviccmembers
      Civil Relief Act and Bankmptcy Code), loss mitigation, collection practices, and
      tl:xc;,; losure proceedings;

            Preparation and execution of legal documents, including affidavits of indebtedness or
               declarations, assignments, note endorsements and lost note aftldavits;




                                                     5
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 6 of 21 PageID #:4631




        Guidelines oftoreclosure alternatives under the Making Home Affordable ("'MHA'')
     program such as Home Affordable Modification Program ("HAMP"), Home Aftordable
     Rctinance Program ("HARP''), Home AffOrdable Foreclosure Alternatives ("HAFA"),
     Home Aftordable Unemployment Program ('"UP") and other borrower assistance
     programs offered through state, federal or local government;

         Servicer's policies and procedures for servicing mortgage loans and handling
     delinquent accounts;

     (c) Procedures and systems used to facilitate verification ofintonnation contained on
     !(lrcclosure documents prepared, regardless of whether such document is internally or
     externally prepared, verification of information provided to borrower or third-party
     representative concerning loan modification or other loss mitigation documents and
     written correspondence; and

        /\ction that will be taken by Servicer against employees for noncompliance with
               policies and procedures, in particular, execution of documents and verification
     ufborrower information.

      8. All employees or managers engaged in mortgage servicing, loss mitigation,
     J(m.~clnsurealternatives, foreclosure processing or proceedings hired after the initial
                 training required under these Servicing Practices is provided shall receive
     compliance training within 30 days of their employment start date. The contents and
     implementation of the compliance training must be fully documented, including
                 of a certification form by each respective employee stating that the individual
     attended the required training and understands Servicer's policies and procedures relating
                  loan servicing, document execution and loss mitigation alternatives.
     Documentation relating to the contents, scheduling and attendance at each training
     session must be maintained for a period of three years and available tor review by the
     Department upon reasonable request.

      Notices, Single Point o( Contact and Modifications {or Trans(erred Servicing Files

           Acquisition of Delinquent Loans. Within 30 days of the acquisition of delinquent
      loans. c., loans that are delinquent 60 days or more, and loans where default may be
                   a notice must be provided to borrowers appointing a single point of contact or
                  t()r the appointment of a single point of contact based upon the borrower's
      ,:onvenience. The notice must also include information regarding the policies and
                    employed by the acquiring Servicer in handling any pending loss mitigation
      request, trial modification, permanent modification or non-foreclosure option transferred
      hom the previous servicer. The provisions of paragraphs :26 and 27 shall apply to the
                   single point of contact.

      20. As of the cftective date of any acquisition or transfer of loan servicing portt\Jlios to
               Servicer shall establish and have up and nmning a toll- free number to handle a II
      in-hound calls from borrowers previously serviced by another servicer. The team
      handling such in-bound calls must have access to electronic and paper-based borrower


                                                   6
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 7 of 21 PageID #:4632




     rewrds and knowledge about Servicer's servicing policies and procedures, including loss
                 programs, collection practices and payment dispute resolution. Additionally,
     the team must remain operational until any acquired or transferred servicing portfolio is
           integrated into Servicer's servicing platform but not less than 90 days.

     21   Pending \1odification. Borrowers with pending modification requests must be
               with a notice within 5 days of the initial communication identifying the single
           of contact. The notice shall provide: (I) a list of all documents and information
     required from the borrower to evaluate the borrower for a loan modification; (2) an
     explanation of any change in the type of loss mitigation alternative for which the
     borrower is being considered; (3) the reason for the change in the type of loss mitigation
     ntlercd       , borrower does not quality, program not oftered); (4) the time frame in
     which the borrower must supply the requested information; (5) a toll-free number that
               a list of government approved not-for-profit housing counselors in the
     homcov.ner's geographic area as listed on the Department's website, the Department of
               and Urban Development's website or the Division of Housing and Community
     Renewal's website; (6) a statement clearly outlining the effect of the borrower's failure to
     submit all required documentation, including potential denial of loan modification or
     other loss mitigation alternatives, continuation of pending foreclosure action or referral to
                    and ( 7) a statement outlining the action that will be taken if documentation is
     not received within the time period specified in the notice.

      22. Trial Modification. BoiTowers with trial modification shall be allowed to continue
              existing trial modification payments for the remainder of the trial modification
              lfthe trial modification period tern1inates in less than 60 days, an extension shall
      be granted unless such extension is not compliant with Government Sponsored Enterprise
               program guidelines and the loan is a GSE loan. Written communication must be
      provided to the botTower, which at a minimum addresses: (I) the new expiration date tor
      the borrO\vcr's trial modification; and (2) a list of documents, if any, required to complete
      the permanent modification. Documentation concerning the extension of the trial
      modification period must be maintained in the borrower's servicing file.

      23 Permanent Modification. Borrowers who have successfully completed the trial
      modification prior to transfer and are awaiting a permanent modification must be allowed
      to cc)ntinue making trial modification payments until the acquiring Servicer can provide
      permanent modification documents, unless such payment is not compliant with GSE
      program guidelines and the loan is a GSE loan. The permanent modification payment
      shall not change materially from the permanent moditica~ion payment previously oftered
      or discussed with the borrower or borrower's representative. Borrowers must be provided
      with clear written communication listing: (1) monthly payment, including any escrow for
      taxes and insurance; (2) interest rate and period of applicability if such rates adjust; (3)
                 balance; (4) instructions for properly executing the modification agreement; (5)
      the time fi·ame in which the borrower must return the permanent modification agreement;
      and      a statement outlining the action that will be taken if documentation is not received
      ·within the time period specified. Borrowers who have submitted executed pennanent
      modification documents and are satisfactorily making payments under the pennanent
      modification shall be allowed to continue such modification arrangements.


                                                    7
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 8 of 21 PageID #:4633




     24. Previously denied modification request. Borrowers who were previously denied loan
     modification by the transferring Servicer shall not be precluded from consideration t(H a
     !11lklification or other loss mitigation alternative offered by the acquiring Serviccr by
     reason of the previous deniaL

     25. Documentation ofthe actions taken to comply with Paragraphs 19-24 must be
     maintained in the borrower's servicing tile. Additionally, management information
     reports (monthly, quarterly and annually) shall be maintained listing: (I) the volume of
                  loans; (2) pending modifications or other loss mitigation alternatives; (3)
     active trial modifications; (4) pending foreclosures or foreclosure sales; and (5)
                  modifications, acquired and post compliance with Paragraphs 21-24. The
              must be available for review by the Department upon reasonable request.




          Serviccr shall assign a single point of contact or provide tor the appointment of a
            point of contact based upon the borrower's convenience, to each borrower who has
     submitted a request or an application for a loss mitigation alternative, and to borrowers in
     the process of foreclosure, within the following timetable:

      a) Within 30 days of the date ofServicer's agreement to adhere to these Servicing
     Practices as to Serviccr's existing delinquent borrowers;

        Within 7 days of the date ofServicer's agreement to adhere to these Servicing
     Practices as to all ofServicer's existing borrowers in foreclosure;

                   within 15 days ofServicer's identification consistent with GSE
                  of a borrower tor whom default may be imminent (current or less than 60
          delinquent), and 15 days after a borrower has missed a contractual payment.

     Scrvicer shall provide within 5 business days of the designation of a single point of
     contact a written communication detailing the designated representative's telephone
     number, email address and hours of availability, or providing for the appointment of a
           point of contact based upon the borrower's convenience.

     27. Serviccr shall provide borrowers referenced in paragraph 26 a single point of contact
          the designated contact model set forth in (a) or the appointment model set torth in
        below.

         Designated single point of contacts shall:

             L   Have access to all electronic and paper-based records containing current
             borrower inf(mnation relating to (a) loss mitigation applications, (b) pending
             tbreclosure actions, and (c) documentation requests, including details of missing
             or incomplete documentation.



                                                      8
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 9 of 21 PageID #:4634




           ii. No later than the 5th business day after a borrower has been provided with
           int(mnation regarding the single point of contact, initiate an out-bound call to the
           borrower to introduce himself or herself If the borrower is unreachable via
           telephone, the designated individual may use alternative mechanisms as outlined
           in Delinquency Management and Default Prevention Guidelines issued by the
           GSEs.

           111.   Initiate outbound contact with the borrower that, at a minimum:

                      a. Meets the standards of the Quality Right Party Contact as outlined in
                      Farmie Mae Announcement SVC 2011-08, issued June 6, 2011;

                      b. lnfonns the borrower of available loss mitigation alternatives,
                      including non-foreclosure options and provide borrower with information
                      regarding the status ofborrower's account, any request for loan
                      modification or other loss mitigation alternative, and foreclosure action, if
                      any:

                      c. Informs the borrower of the preferred method of transmitting
                      documents to the Servicer and the address to which all tuture
                      communications should be directed;

                      d. Provides the borrower with information on the action the borrower
                      must take to be considered tor a loss mitigation alternative or non­
                      foreclosure option, including the time frame in which the borrower must
                      complete a specific action; and

                      e. Provides the borrower with reference information on where borrower
                      may access additional information about foreclosure alternatives, including
                      links to KnowYourOptions.com, MakingHomesAffordable.gov,
                      Department of Housing and Urban Development and the Department's
                      website.

           IV.  Within 5 days of receipt of any application or other documentation submitted
               borrower with respect to a request tor a loan modification, other loss mitigation
           alternatives or non-foreclosure options (e.g., short sale, deed-in-lieu), provide a
           letter of acknowledgement to the boiTower detailing:

                      a. A list of missing documents or the information needed to evaluate the
                      borrower for a loss mitigation alternative;

                      b. A toll-free number that provides a list of government approved not-tor­
                      profit housing counselors in the homeowner's geographic area as listed on
                      the Department's website, the Department of Housing and Urban
                      Development's website or the Division of Housing and Community
                      Renewal's website;



                                                    9
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 10 of 21 PageID #:4635




                    c. A statement clearly outlining the etiect of the borrower's failure to
                    submit all required documentation, including potential denial of loan
                    modification or other loss mitigation alternatives, continuation of pending
                    foreclosure action or referral to foreclosure; and

                     d. A statement outlining the action that will be taken if documentation is
                     not received within the time period specified in the letter.

             v. Coordinate with the borrower and in-house and third party service providers to
             facilitate compliance with loss mitigation alternatives or non-foreclosure option
             time frames outlined in state and federal laws and guidance and MHA and GSE
             program requirements;

             vi. Upon the request of the borrower, escalate the borrower's loan file to a
             designated individual responsible for managing escalated caseloads.

          Alternatively, Servicer shall offer a single point of contact appointment model for
      botTowers' convenience as follows:

             i. If borrower has not contacted Servicer within 5 business days of the written
             communication referenced in paragraph 26, Servicer shall initiate an out-bound
             call to the borrower. If the borrower is unreachable via telephone, the Servicer
             can use alternative mechanisms as outlined in Delinquency Management and
             Det(lUit Prevention Guidelines issued by the GSEs. Such contact shall meet the
             standards of the Quality Right Party Contact as outlined in Fannie Mae
             Announcement SVC 2011-08, issued June 6, 2011.

             ii. At the time contact is made with the borrower, Servicer shall:

                     a. Inform the borrower of available loss mitigation alternatives, including
                     non-foreclosure options and provide borrower with infi)rmation regarding
                     the status ofborrower's account, any request for loan modification or other
                     loss mitigation alternative, and foreclosure action, if any;

                     b. Assign a single point of contact if borrower requests more information
                     or wishes to pursue loss mitigation alternatives, schedule an appointment
                     with the single point of contact at a date and time convenient to the
                     borrower, and provide written confirmation within 5 business days of the
                     contact detailing the name of the single point of contact and a phone
                     number tor establishing future appointments with the same designated
                     single point ofcontaet;

                     c. Intorm the borrower of the preferred method of transmitting documents
                     to the single point of contact and the address to which all future
                     communications should be directed;




                                                   lO
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 11 of 21 PageID #:4636




                   d. Provide borrower with information on the requirements for loss
                   mitigation alternatives or other non-foreclosure options, including the time
                   frame in which the boiTower must complete required actions; and

                   e. Provide borrower with references for additional information on
                   foreclosure alternatives, including links to KnowYourOptions.com,
                   MakingHomesAffordable.gov, and the Department of Housing and Urban
                   Development's and the Department's website.

            iii. Within 5 days of receipt of any appli~.:ation or other documentation submitted
                 borrower with respect to a request for a loan modification, other loss mitigation
            alternatives or non-foreclosure options (e.g., short sale, deed-in-lieu), Servicer
            shall assign a single point of contact to the borrower if one was not already
            assigned. Thereafter, the single point of contact shall provide a letter of
            acknowledgment to the boiTower detailing:

                   a. The name of the designated representative and steps the boiTower can
                   take to set up an appointment with the designated representative to discuss
                   their application;

                   b. A list of missing documents or the information needed to evaluate the
                   boiTower for a loss mitigation alternative;

                   c. A toll-free number that provides a list of government approved not-tor­
                   profit housing cow1selors in the homeowner's geographic area as listed on
                   the Department's website, the Department of Housing and Urban
                   Development website or the Division of Housing and Conununity
                   Renewal's website;

                    d. A statement clearly outlining the etTect of the boiTower's failure to
                    submit all required documentation, including potential denial of loan
                    modification or other loss mitigation alternatives, continuation of pending
                    fi)reclosure action or refeiTal to foreclosure;

                    e. A statement outlining the action that will be taken if documentation is
                    not received within the time period specified in the letter.

            tv. The single point of contact shall have access to all electronic and paper-based
            records containing current boiTower information relating to (a) loss mitigation
            applications, (b) pending foreclosure actions, and (c) documentation requests,
            including details of missing or incomplete documentation;

               The single point of contact shall coordinate with the boiTower and in-house and
            third party service providers to facilitate compliance with loss mitigation
            alternatives or non-foreclosure option time frames outlined in state and federal
            laws and guidance and MHA and GSE program requirements;



                                                  ll
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 12 of 21 PageID #:4637




             vi. Upon the request of the borrower, the single point of contact shall escalate the
             borrower's loan tile to a designated individual responsible for managing escalated
             caseloads.

      28. Timelincs tor loan modifications referenced above shall contorm to the time periods
             by HAMP or by the GSEs, whichever are shorter.

      29. Consistent with the Department's Mortgage Servicer Business Conduct Rules, Part
      419 of the Superintendent's Regulations, Servicer shall review the complete loan
      modification application submitted by the borrower and shall determine the disposition of
      borrower's trial or preliminary loan modification request no later than 30 days after
             of the complete loan modification application, absent compelling circumstances
              Servicer's controL

      30. Comastent with GSE and HAMP requirements, tor all proprietary loan modification
      programs, Servicer shall allow properly submitted borrower financials to be used f()r 90
           from the date the documents are received, unless Servicer learns that there has been
        material change in circumstances or unless investor requirements mandate a shorter
      time frame.

      3L             in Single Point of Contact. The single point of contact shall remain assigned
      to the borrower until such time as the borrower's account becomes current, unless the
              point of contact is reassigned or leaves the employment ofServicer, or the number
          borrowers serviced by the designated representative becomes too great to ensure
                    borrower attention, or the borrower requests assignment to another single
             of contact. In the event it becomes necessary to change the designated single point
        f contact f()r any of the above-stated reasons, Servicer must provide written notification
          the borrower within 5 business days of the assignment of a new single point of contact.
      The communication must clearly notify the borrower of the changed information,
                  the single point of contact's name, telephone number, email address and hours
          availability.

      32. Once a single point of contact has been designated, all written communications
      provided to the borrower or borrower's representative relating to loss mitigation and
      !()reclosure status must include the name of the single point of contact and identify that
      mdividual as the bon-ower's designated representative for inquiries and submission of
      documents.

      33 If Scrvicer wishes to provide borrowers with additional customer care personnel to
      a;;s1st the borrower with loss mitigation at times when the borrower's single point of
      contact is not available, it must ensure that the additional personnel have full access to the
      borrower's most re~:ently updated records and that the additional personnel immediately
                the borrower's records to reflect all communication with the borrower.

      34. Documentation of Escalated Cases. Servicer shall ensure that any escalated case
      received is properly documented with: ( l) the date the escalated case is received, (2) the
      borrower's name; (3) the referring party; (4) the name of the requestor, if any, and (5) a


                                                    12
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 13 of 21 PageID #:4638




      brief reason t(x the referral. At a minimum, escalated cases shall be handled within the
        lkn\     guide lines:

          Within 3 business days of receiving the case, Servicer shall send the requestor and the
      borrower a \Vritten acknowledgement detailing: ( 1) contact name and department; (2) case
      reference name or number (3) a proposed resolution date, which must be no more than 15
            !rom the date the inquiry was received; and ( 4) a toll- free escalation contact phone
      number. Servicer shall use best efforts to resolve the case within 15 days of receiving the
             The resolution date may be extended an additionall5 days, but under no
      cin::umstances can the total time to resolve the case exceed 30 days. Servicer shall not be
      deemed to violate this provision if Servicer has intormed the requestor and the borrower
         the intbrmation required to resolve the case and such information has not been


          Within 5 business days of identi(ying the proposed resolution, Servieer must
      communicate to the requestor and the borrower in writing outlining the proposed
      rcslllution and action required of the borrower, if any.

      35. Complaints. Regardless of account status, all complaints received trom borrowers
      must be recorded \vith the date received, name of individual assigned to investigate the
                   and nature of the complaint and complaint tracking number. The individual
                   to investigate the complaint shall: (1) provide the complainant with written
      acknowledgment within 5 business days of receiving the complaint; (2) inform the
      borrower of any additional information required to accurately identify the borrower's
      account;       provide the borrower with a list of additional documentation required to
      facilitate a proper review of the borrower's complaint; and, if applicable, (4) inform the
      borrower that the complaint has been reassigned to (a) borrower's single point of contact,
             escalated to a supervisor.

          Complaint Resolution. Within 30 days of the receipt ofa complaint, if all
      information required to make a fmal determination with respect to the complaint is
               to the Servicer, the Servicer shall notify the borrower of the final determination
      with respect to the complaint.

      37. Complaint Record. All conununication and information pertaining to the current
           and resolution of complaints must be maintained in servicing tiles as well as a
             complaint history file detailing: date complaint received, name of individual
              nature of complaint, status of complaint (e.g., open, resolved), and action taken.
      ~mien! E·valuation o{Loan lvfodi{ication Denials


      3    Serviccr shall per!onn or cause to be performed an independent review of each denial
         a         f(1r a loan modification. Such evaluation shall be performed by an
      independent entity or group ofServicer staff that is independent from the statfthat
               cvaluatt:d the borro\ver tor a loan modification.

      39. lf the independent review concludes that the loan modification denial was correct,
      Sen iccr shall promptly send a written non-approval notice to the borrower. Such notice


                                                   13
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 14 of 21 PageID #:4639




      shall st::Jte with the specificity the reason the loan modification was denied and the
      mf(mnation considered in Servicer's decision to deny the loan modification.

      -tO. If borrower is not satisfied with the independent review, the matter will be referred
      to an independent escalation unit for a second review.

      -+I  Servicer shall not initiate or advance foreclosure until the independent review process
      is complete.

      42. Sen icer shall promptly make available account history to the borrower upon request.




      -+3. Servicer will ensure that borrowers who are engaged in pursuing loan modifications
      nr other loss mitigation are not referred to t()reclosure, to the extent consistent with FHFA
                  ti.1r GSE loans.




      -+-+.Scrviccr shall promptly apply all payments received from borrowers, including but
      not limited to full monthly mortgage payments and trial modification payments, except to
      the extent that such application conflicts with the borrower's loan documents or
                  law.

      45. For any loan on which interest is calculated based on a daily accrual or daily interest
      method, Servicer shall promptly accept and apply all borrower payments, including cure
                  (where authorized by law or contract), trial modification payments, and
                  by or on behalf of a borrower in bankruptcy to cure any pre-petition ddault and
      to maintain payments while the case is pending, as well as non-conforming payments.
                  shall be posted no more than 2 business days after receipt and credited as of the
      date ret.:eived to borrower's account. Each monthly payment shall be applied tirst to
      interest and then to principal, provided that where mortgage insurance premiums, taxes
      and insurance or other payments must, as required by statute, be paid prior to interest and
                  such application shall continue.

      4o. For all other loans, Servicer shall promptly accept and apply all borrower payments,
      int.:luding cure payments (where authorized by law or contract), trial modification
                   and payments by or on behalf of a borrower in bankruptcy to cure any pre­
      petition dcfhult and to maintain payments while the case is pending, as well as non­
      cont<mning payments to the extent provided in the next paragraph. Payments shall be
               no more than 2 business days atl:er receipt and credited as of the date received to
      borrower's account. Each monthly payment shall be applied as of the sehe9uled due date
      and will be applied lirst to interest and then to principal, provided that where mortgage
      insurant.:e premiums, taxes and insurance or other payments must, as required by statute,
      he paid prior to interest and principal, such application shall continue.




                                                    14
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 15 of 21 PageID #:4640




                 to the extent prohibited by existing agreements, Servicer shall accept and
            non-cont<.mning payments when the payment, whether on its own or when
                with a payment made by another source, comes within $50.00 of the scheduled
               and interest amount.

      4?1. Fnr payments that are not within $50.00 of the scheduled principal and interest
                amount, Servicer may post such payment to a suspense or unapplied funds
      account, provided that Scrvicer ( 1) discloses to the borrower the existence of and any
              in the suspense or unapplied funds account; (2) credits the borrower's account
      with a tull payment as of the date that the funds in the suspense or unapplied ftmds
      account are sufficient to cover such full payment; and (3) applies payments from the
      suspense or unapplied funds account as outlined above. Serviccr shall not take funds
      thm1 suspense or unapplied funds accounts to pay fees until all unpaid contractual
               principal, and escrow amounts are paid and brought current.

      49. :-Jot withstanding the provisions above, Servicer shall not be required to accept
                 which are insufticient to pay the full balance due after the borrower has been
      provided written notice that the contract has been declared in default and the remaining
                 due under the contract have been accelerated.



      50. Schedules of Fees: Servicer shall maintain and keep current a schedule of fees as
      outlined in Part 419.10(a) of the Superintendent's Regulations. The schedule shall: ( 1)
      list standard or common tees charged to borrowers, regardless of whether such fees are
                by Servicer directly or indirectly; (2) be made available on Servicer's website
      and to the borrower or borrower's authorized representative upon request; (3) identify
      each       (4) provide a plain language explanation of the fee; and (5) state the maximum
      amount of the tee or how the tee is calculated.

      5 Authorized Fees. Servicer may only collect a fee if the fee is tor services actually
      rendered and such services were reasonable and appropriate and one of the following
      conditions as outlined in Part 419.10(b) of the Superintendent's Regulations is met: (a)
      the tee is expressly authorized and clearly and conspicuously disclosed by the loan
      instruments and not prohibited by law; (b) the fee is expressly permitted by law and not
                  by the loan instruments; or (c) the fee is not prohibited by law or the loan
      instruments and is a reasonable tee for a specific service requested by the borrower that is
      assessed only after clear and conspicuous disclosure of the fcc is provided to the borrower
      and the borrower expressly consents to pay the fee in exchange for the services.

      52. Attorney's Fees. In addition to the limitations in Paragraph 50, attorney's tees
                in connection with a foreclosure action shall not exceed reasonable and
                   fees tor such work. The maximum foreclosure attorney's fees imposed should
      he consistent with guidelines published in Fannie Mac Allowable Attorney and Trust Fee
      Schedule, as updated from time to time. In the event the foreclosure action is terminated
            to final judgment and sale lor a loss mitigation option, a reinstatement or payment in
           the borrower shall only be liable tor reasonable and customary fees tor work actually


                                                   15
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 16 of 21 PageID #:4641




                 as required by Part 419.10( c) of the Superintendent's Regulations.

      53. Late Fees and Delinquency Charges. Servicer shall not impose any late fee or
                   charge when the only delinquency is attributable to late fees or delinquency
              assessed on an earlier payment, and the payment is otherwise a full payment for
      the applicable period and is paid on its due date or within any applicable grace period.
      For the purposes of this provision and solely to determine whether a late payment could
      be           payment should be applied first to the current installment and then to the
      ddinqucnt installment and then to delinquency and other charges.

      54. Late charges shall not be (a) in an amount greater than the past due amount; (b)
      collected from the escrow account or from escrow surplus without the approval of the
                 (c) deducted from any regular payment; or (c) assessed after the borrower has
      submitted a complete loan modification application for evaluation; (d) assessed if the
      horrowcr is making timely trial modification payments; or (e) assessed while a short sale
              is under evaluation.

      55. Property Valuation. With the exception ofGSE loans, property valuation (e.g.,
                fees shall not be imposed on a borrower more than once in a 12 month period
      unless the property valuation is to facilitate the borrower's application tor an alternative
      to !t)rcclosure (e.g., HAMP modification) or other non-foreclosure option (e.g., short
              The timing of property valuation tor GSE loans shall conform to GSE guidelines.
      The amount of the tee for non-GSE loans shall be consistent with the reimbursement rates
      established in GSE's Pretoreclosure Valuation Provider Information as updated from time
      to time.


      56. Mark-up and Referral Fees. No mark-up shall be imposed on third-party default
      related l(m::closure services. Referral tees shall not be paid to or accepted from third-party
      detimlt or t't1reclosure related service providers, or in relations to third-party detimlt or
      [()reclosure services, regardless of whether such payment are made direct or indirectly.

      57. Periodic Evaluation of Fees Charged. A periodic evaluation offees charged shall be
      conducted to evaluate whether the frequency at which fees \Vcre assessed to any
                 borrower's account was excessive under the tenns of the borrower's loan
      documents, applicable federal and state laws and whether such fees exceed guidelines and
      standards established by the GSEs or applicable to federally insured transactions.



      5l'l. Serv1cer shall take all commercially reasonable steps to continue or reestablish the
                homeowner's property hazard policy if there is a lapse in payment. Servicer
      shall ensure that torce-placed insurance is not obtained tor a borrower unless the
      borruwer fails to provide evidence that property hazard insurance has been maintained as
                by the mortgage loan contract to !lowing notices provided, at a minimum over
      two mnnths, sent by Servicer, by first class mail, reminding the borrower that property
      hazard insurance must be maintained, stating that evidence that the borrower maintains
      such insurance is lacking, describing how the borrower may provide evidence of such


                                                    16
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 17 of 21 PageID #:4642




      coverage, and explaining that if such coverage is not obtained, force-placed insurance
      may bl.! obtained that will be significantly more costly and may provide less protection tor
      the borrower.

      59. Any t(Hce-placed insurance obtained for a borrower by Servicer shall be the lower of
      the last known amount of the borrower's coverage that was compliant with the
                      of the mortgage loan or the outstanding balance of the borrower's loan,
                 fhrther, that in no circumstances shall the amount of force-placed insurance
      exceed the replacement cost of the improvements on the mortgaged property.

          Upon receipt of evidence of a borrower's existing property hazard insurance
      coverage, Servicer shall ensure that any force-placed insurance is terminated and that any
      unearned premiums are returned to the borrower.

           To the extent Servicer purchases a master hazard insurance policy for force-placed
                 it shall only purchase a policy that is reasonably priced in relation to the claims
      that may be incurred. In no event shall Servicer purchase a master hazard insurance
             from an affiliated entity.



      62. If adherence to any of these Servicing Practices would render compliance with any
                 of federal law or state law relating to the same subject matter impossible, then
                   with such provision oftederal or state law shall be deemed compliance with
      the relevant provision of these Servicing Practices. Servicer shall provide written notice
         the Department within 15 days of its determination that a provision of these Servicing
      Practices is rendered impossible by federal or state law. If the Department disagrees with
      Scrvicer's determination, it shall notifY Servicer of its disagreement within 10 days of its
              of Servicer's notice, in which case, Servicer shall continue to adhere to the
      relevant Servicing Practices.

              IT IS FURTHER AGREED that unless otherwise specified in the Servicing
      Practices. Ocwen and Litton shall have 60 days from the date of the Acquisition to
                  the provisions and requirements of this Agreement; and

              IT IS FURTHER AGREED that if any party to this Agreement agrees with any
      other regulator to adopt greater consumer protections or other more rigorous standards
      than are contained in this Agreement, such other provisions shall be incorporated by
      reference herein with respect to such party.




                                                    17
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 18 of 21 PageID #:4643




           rT lS FURTHER AGREED that nothing in this Agreement shall preclude the
     Department from pursuing any examination, enforcement action or additional agreement
         Scrvicer(s) regarding the subject of the above-described Servicing Practices.

             IT IS FURTHER AGREED that this Agreement may be executed in one or more
     counterparts, each of which shall be deemed an original but all of which together shall
     constitute one instrument.
                             I
            Dated: ~~~~2011

                                          New York State Banking Department




                                                Confirmed Superintendent of Financial Services

            Dated: AugustJ.L 2011

                                          Ocwen Financial Corporation


                                          By        ~L
                                                Ronald M. Faris
                                                President and CEO

             Dated: August_, 2011

                                          Goldman Sachs Bank USA


                                          By:
                                                Kevin Byrne
                                                Chief Financial Officer

             Dated: August_, 2011

                                          Litton Loan Servicing, LP
                                          By Litton Consumer and Corporate Servicing, LLC
                                          Its General Partner

                                          By:=----=~----­
                                            Thomas Halverson
                                                Its President




                                                   l8
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 19 of 21 PageID #:4644




              IT IS FURTHER AGREED that nothing in this Agreement shall preclude the
                   from pursuing any examination, enforcement action or additional agreement
                       regarding the subject of the above-described Servicing Practices.

              IT IS FURTHER AGREED that this Agreement may be executed in one or more
       counterparts, each of which shall be deemed an original but all of which together shall
                 one instrument.

                                 2011

                                            New York State Banking Department




                                                  Confirmed Superintendent of Financial Services

              Dated: August      2011

                                            Ocwen Financial Corporation


                                            By: ____________________
                                                Ronald M. Faris
                                                President and CEO

              Dated: August3.t, 20 II

                                            Goldman Sachs Bank USA         (@>
                                                   f(
                                                  ~-
                                            B y.. -     /~
                                                         \ .
                                                    - - - - - -,- __..-    - . ··--­
                                                                                 ,
                                                  Kevin Byrne
                                                 Chief Financial Officer

              Dated: August3L_, 2011

                                            Litton Loan Servicing, LP
                                            By Litton Consumer and Corporate Servicing, LLC@
                                            Its Ge~~:~~ry.rJ,net/a
                                            By:           ftryyc
                                                  Thomas Halverson
                                                                   1~1{{~
                                                      Its President




                                                     18
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 20 of 21 PageID #:4645




                                STATEOFNEWYORK
                          DEPARTMENT OF FINANCIAL SERVICES

                             AMENDMENT #1 TO
      THE AGREEMENT ON MORTGAGE SERVICING PRACTICES BETWEEN THE
       NEW YORK STATE DEPARTMENT OF FINANCIAL SERVICES AND OCWEN
             FINANCIAL CORPORATION DATED SEPTEMBER 1, 2011
                         (hereinafter, the "Agreement")

          WHEREAS, the parties have agreed to amend the Agreement,

          NOW THEREFORE, the parties agree that the Agreement shall be amended as follows:

 1        Paragraph 26(c) ofthe Agreement is hereby deleted, and the following shall be added in
      place and stead:

         "(c) Thereafter, as to all loans, within 15 days of Servicer' s identification of a borrower
 in default or, consistent with GSE guidelines, of a borrower for whom default may be imminent."

 2.      Paragraph 43 of the Agreement is hereby deleted, and the following shall be added in its
 place and stead:

         "43. Servicer will ensure that borrowers who are engaged in pursuing loan modifications
 or other loss mitigation are not referred to foreclosure, including for GSE loans to the extent
 consistent with FHFA guidelines for GSE loans."

 3.    The following paragraphs shall be added immediately following Paragraph 62 of the
 Agreement:

         "IT IS FURTHER AGREED that as to those borrowers' files advanced to foreclosure,
 which files have been referred to the Steven J. Baum P.C. law firm (the "Baum firm"), Servicer
 agrees not to charge borrowers any penalties, fees, costs or interest accrued for any delays in
 court appearances including settlement conferences by substituted counsel, as a direct result of
 the closing ofthe Baum firm and the substitution of counsel; and,

        IT IS FURTHER AGREED that Servicer will require adherence to this Agreement on
 Servicing Practices as a condition to any agreement with a sub-servicer or third-party to perform
 some or all of the servicing activities with respect to Servicer's servicing portfolio; and,

        IT IS FURTHER AGREED that Servicer shall adhere to this Agreement for any loans
 acquired or otherwise added to Servicer's portfolio subsequent to the signing of this Agreement;
 and,"

 4.        This amendment and its provisions shall be effective and binding only when it is signed
      all parties.
Case: 1:15-cv-10109 Document #: 282-7 Filed: 11/20/18 Page 21 of 21 PageID #:4646




       WHEREFORE, the signatures evidencing assent to this amendment have been affixed
       on the dates set forth below.


       Dated: December     2011




       Dated: December     2011

                                         Ocwen Financial Corporation


                                         By: --'--..::::
                                                Ronald M. Faris
                                                President and CEO




                                            2
